EXAMINER'S AMENDMENT

A response was received on 05 February 2021.  By this response, Claims 1, 3, 11, 13, 18, and 20 have been amended.  No claims have been added or canceled.  Claims 1-3, 5-13, and 15-20 are currently pending in the present application.

Examiner’s Amendment

The Examiner attempted to contact Applicant’s representative, Sameer Vadera, by telephone on 21 April 2021 to discuss the below examiner’s amendment, but received no response to the attempted phone calls and was not able to reach a voice mailbox for Mr. Vadera.  Similar aspects of the below amendment were discussed in the telephonic interview conducted 28 January 2021 (see the interview summary mailed 02 February 2021) and therefore the amendment is presented below for compact prosecution.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



IN THE CLAIMS:
In each of Claims 1, 11, and 18, in the last line of each claim after “without sharing personally identifiable information” and before the period, please INSERT the following text:
--, and wherein the data set is not transmitted after determining that the anonymity measure does not satisfy the threshold of anonymity--

(Note that 37 CFR 1.121(g) provides that an examiner’s amendment is not required to comply with 37 CFR 1.121(c) and changes to the claims may be made by specific instructions to insert subject matter by identifying the precise point in the claims where the insertion is to be made.)











Claim Rejections - 35 USC § 101

Applicant’s arguments with respect to the rejection of Claims 1-3, 5-13, and 15-20 under 35 U.S.C. 101 as directed to abstract ideas without significantly more are largely repeated from the previous response filed 18 February 2020, and these arguments were addressed in the Office action mailed 06 August 2020 (see pages 3-5).  The claims still include abstract ideas of identifying an anonymity measure, selecting records, determining whether values are mutually exclusive, and excluding and modifying records, which are mental processes that are limited to data manipulation and/or are directed to mathematical concepts.  However, the combination of the Applicant’s amendments explicitly reciting obfuscating a correspondence between PII and NPII and of the above amendments positively reciting that a data set is not transmitted when a threshold of anonymity is not satisfied (see also page 14 of the present response) are considered to provide a practical application of the recited abstract ideas.  Therefore, the rejection is withdrawn in light of the above Examiner’s amendment.

Claim Rejections - 35 USC § 112

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejections under 35 U.S.C. 112(a) and (b) are withdrawn in light of the amendments to the claims.

Allowable Subject Matter

Claims 1-3, 5-13, and 15-20 are allowed.
A statement of reasons for indicating allowable subject matter was set forth in the Office action mailed 18 October 2019.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Zachary A. Davis/Primary Examiner, Art Unit 2492